Citation Nr: 1125061	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hand disability, to include a left thumb disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left arm disability, to include a left shoulder disability.

4.  Entitlement to higher initial ratings for spinal stenosis secondary to multilevel hyperopic spondylosis with foraminal encroachment, rated 10 percent disabling prior to November 24, 1999 and 20 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) from June and December 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine.  In the June 2008 decision, the RO denied the Veteran's petition to reopen the claim for service connection for a left hip disability as new and material evidence had not been submitted and granted service connection for spinal stenosis secondary to multilevel hyperopic spondylosis with foraminal encroachment and assigned initial disability ratings of 10 percent, effective from March 30, 1995 to November 23, 1999 and 20 percent, effective November 24, 1999.

In the December 2008 decision, the RO denied the Veteran's petition to reopen claims for service connection for left hand and arm disabilities as new and material evidence had not been submitted.

In a January 2009 statement (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

In March 2011, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In a February 2011 letter, the Veteran stated that he "[did not] need to appeal anymore" because he had been granted pension benefits.  Also, a February 2011 VA Report of General Information (VA Form 21-0820) reveals that the Veteran was contacted by telephone and it was confirmed that he wished to withdraw his appeal due to the fact that he had been granted special monthly pension.  Therefore, the Veteran has withdrawn the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


